DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Drawings
The drawings are objected to because the second one of the reference number “PA1” under the other one of the reference number “PA1” in Figs. 6 and 7 should be the respectively corrected as --PA2—for the second pixel area.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 11 and 17 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Huang (US Pat. No. 10,743,427 B1).
Regarding claim 11, Figs. 4, 7, 8 and 10 of Huang broadly discloses the display device (i.e. the display apparatus 10) comprising: a display panel including a first display area (i.e. the first display portion 210) and a second display area (i.e. the second display portion 220), and a roller (i.e. the guide roller 400) for rolling the second display area therearound (see Fig. 4), wherein the second display area includes a through portion (i.e. the hollow portion 330)  entirely penetrating the display panel (see Fig. 8).
Regarding claim 17, Figs. 4, 7, 8 and 10 of Huang broadly discloses that the display device (10) is configured to operate in a first state in which the second display area (220) is rolled around the roller (400) (i.e. the display device in the closed state, see Fig. 3); and the display device (10) is configured to operate in a second state in which the second display area (220) is at least partially unrolled from the roller (400) (i.e. the display device in the extended state, see Fig. 10).

Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.


Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Huang (US Pat. No. 10,743,427 B1) in view of Seo et al (US Pat. No. 10,194,543 B2).
Regarding claim 20, it is noted that the teaching of Huang does not specifically disclose the second display area includes a first area and a second area arranged with the first display area disposed therebetween; the roller includes a first roller and a second roller; the first roller rolls the first area therearound; and the second roller rolls the second area therearound as required.  However, Figs. 1A-3 of Seo et al broadly discloses that the second display area (i.e. the expanding display unit EX in Figs. 1B-3) includes a first area and a second area arranged with the first display area disposed therebetween (i.e. the left expanded display unit EX and the right expanded display unit EX connected to the left and right sides of the fixed display unit FX); the roller includes a first roller and a second roller (i.e. the left and right rollers 400 in Figs. 2 and 3); the first roller rolls the first area therearound; and the second roller rolls the second area therearound (see Fig. 2).  Hence, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify the device of Huang with the feature of the second display area includes a first area and a second area arranged with the first display area disposed therebetween; the roller includes a first roller and a second roller; the first roller rolls the first area therearound; and the second roller rolls the second area therearound as taught by Seo et al as both Huang and Seo et al are directed to the display device, so as to prevent or reduce the cracks caused during movement  of the display panel.

Allowable Subject Matter
Claims 1-10 are allowed.
Claims 12-16, 18 and 19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

The following is a statement of reasons for the indication of allowable subject matter:  None of the prior art of record whether considered alone or in combination, fails to disclose the technical features of the claimed invention of the display panel comprising a first display area, a second display area including a through portion, and a third display area disposed between the first display area and the second display area (as per claims 1-10) as a whole, specifically, a substrate extending continuously from the first display area to the third display area, wherein the through portion separates the substrate in the second display area; a plurality of display elements arranged on the substrate, the plurality of display elements including a first display element arranged in the first display area, a second display element arranged in the second display area, and a plurality of third display elements arranged in the third display area; and an organic insulating layer arranged between the substrate and the plurality of display elements, and including a second display area hole disposed between the second display clement and the through portion, and a third display area hole disposed between adjacent third display elements of the plurality of third display elements (emphasis added).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
O’Brien (US Pat. No. 9,195,272 B2) discloses the expandable mobile device.
Lee (US Pub. No. 2016/0100478 A1) teaches the display device.
Choi et al (US Pub. No. 2018/0049328 A1) discloses the sliding display device.
Kim et al (US Pat. No. 10,410,549 B1) teaches the display device.
Kim (US Pat. No. 10,706,785 B2) discloses the rollable display and driving method thereof.
Lee (US Pat. No. 11,029,733 B2) teaches the display device.
Yoon et al (US Pat. No. 11,058,018 B1) discloses the electronic device including flexible display.
Cho et al (US Pub. No. 2021/0352813 A1) teaches the electronic device including flexible display.
Kim et al (US Pat. No. 11,194,363 B2) discloses the electronic device comprising flexible display having expandable display area.
Ahn (US Pat. No. 11,297,723 B2) teaches the display device.
Han (US Pat. No. 11,315,443 B2) discloses the display device.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOE H CHENG whose telephone number is (571)272-4433. The examiner can normally be reached Mon. - Fri. 9:00 AM - 5:00PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ghebretinsae Temesghen can be reached on 571-272-3017. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/JOE H CHENG/
Primary Examiner
Art Unit 2626